185 F.2d 854
William B. STOUT, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11167.
United States Court of Appeals Sixth Circuit.
December 12, 1950.

Petition for Review a Decision of the Tax Court.
R. M. O'Hara, Detroit, Mich., and Wm. F. Robinson, Detroit, Mich., for petitioner.
Theron L. Caudle, Charles Oliphant, W. Herman Schwatka, Ellis N. Slack, Francis W. Sams, and Edward Zimmerman, all of Washington, D. C., for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs and oral argument of counsel for respective parties;


2
And it appearing to the Court that the basic material facts are not in dispute between the parties; that the finding of the Tax Court that the payment to the taxpayer herein involved was income rather than part of the purchase price for the sale of a capital asset in that there was no intent on the part of the taxpayer to sell the seven patents involved herein to the Consolidated Aircraft Corporation for a purchase price of $115,000, as contended by the taxpayer, is a factual inference to be reasonably drawn from the facts; and that such a factual inference based on evidence which permits conflicting inferences is to be accepted by this Court on review; Helvering v. F. & R. Lazarus & Co., 308 U.S. 252, 60 S. Ct. 209, 84 L. Ed. 226; Wilmington Trust Co. v. Helvering, 316 U.S. 164, 168, 62 S. Ct. 984, 86 L. Ed. 1352; Commissioner v. Flowers, 326 U.S. 465, 470, 66 S. Ct. 250, 90 L. Ed. 203;


3
And it being settled law that in the field of taxation the courts are concerned with substance and realities and that formal written documents are not rigidly binding; Lucas v. Earl, 281 U.S. 111, 50 S. Ct. 241, 74 L. Ed. 731; Helvering v. F. & R. Lazarus & Co., supra; Griffiths v. Helvering, 308 U.S. 355, 60 S. Ct. 277, 84 L. Ed. 319;


4
It is ordered that the judgment of the Tax Court be and is affirmed. William B. Stout, 18 T.C.Mem. 851. See Blum v. Commissioner, 3 Cir., 183 F.2d 281.